ON REHEARING
PER CURIAM.
We granted a rehearing on the assertion of plaintiff-appellee that he had a secured interest in the property of Ulger J. Morgan because his judgment recorded February 27, 1968 antedated the second mortgage given in September, 1969, listed by Morgan in his bankruptcy schedule.
Plaintiff-appellee is correct in his facts but not in his conclusion. It is true that his judicial mortgage antedated the second mortgage. However, there were several judgments listed in the bankruptcy schedules practically the only evidence before us that antedated his judgment. As of the date of the bankruptcy we find the following ahead of plaintiff’s mortgage:
First Mortgage, May, 1963 $10,892.42
Judgment, Olinde Hardware & 1,184.26 Supply Co., January, 1965
Judgment, E. J. Gonzales Finance 1,463.66 Co., April, 1965
Judgment, Royal Furniture, 330.02 April, 1965
Total $13,870.36
The value of the security is listed at $13,000.00. Ergo, plaintiff-appellee had no secured interest.
For these reasons, our initial decision is reinstated and made the judgment of this court.